DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted on 8/09/2019 and 3/02/2020 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-17 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
              Yoshimura (US. Pub. 20190391045) discloses a gas analyzing method comprising steps of flowing a sample gas in a sample gas line, making the sample gas pass through a catalyst that is arranged in the sample gas line and that reacts with the sample gas, and detecting a concentration of a specific component contained in the sample gas that passes through the catalyst by the use of an analyzer, and is characterized by further comprising steps of making the sample gas pass through the moisture concentration adjusting unit prior to making the sample gas pass through the catalyst and adjusting the concentration of moisture in the sample gas. (see specification for more details).
              Mohara (US. Pub. 20180163666) discloses a gas analysis device is provided that is able to accurately measure a concentration or a quantity of methane contained in a sample gas even if 
             Yoshida (US. Pub. 20170292423) discloses a control device for an exhaust gas control apparatus provided to an internal combustion engine, the exhaust gas control apparatus including a first NOx catalyst provided in an exhaust passage of the internal combustion engine, a hydrocarbon addition valve configured to add hydrocarbon to exhaust gas flowing into the first NOx catalyst, a second NOx catalyst provided in a downstream of the first NOx catalyst, and a urea addition valve provided between the first NOx catalyst and the second NOx catalyst in the exhaust passage, the first NOx catalyst having characteristics in which NOx in the exhaust gas is reduced when a hydrocarbon concentration in the exhaust gas flowing into the first NOx catalyst changes to fluctuate with an amplitude within a prescribed range at a time interval within a prescribed range and a storage amount of NOx increases when the time interval becomes longer than a value within the prescribed range, the control device comprising an electronic control unit configured to i) execute a first purification process, the first purification process being a process of purifying NOx by intermittently adding the hydrocarbon into the exhaust gas from the hydrocarbon addition valve and changing the hydrocarbon concentration in the exhaust gas flowing into the first NOx catalyst to fluctuate with the amplitude within the prescribed range at 
             Montgomery (US. Pub. 20170106328) discloses a hydrocarbon separation system for an engine fuel supply system is disclosed. The hydrocarbon separation system may include an untreated gas conduit configured to transport a raw gas stream including methane, ethane and higher carbon chainlength hydrocarbon molecules. The system may also include a separator downstream of and fluidly coupled to the untreated gas conduit configured to segregate methane or ethane of the raw gas stream from the higher carbon chainlength hydrocarbon molecules of the raw gas stream. A treated gas conduit may be located downstream of and fluidly coupled to the separator and be configured to transport the methane or ethane of the raw gas stream away from the separator. Lastly, the system may include an electronic controller configured to receive a breakthrough signal and transmit a regeneration signal in response to the breakthrough signal (see specification for more details).
        b. Regarding claim 1 and similarly claim 13, taking claim 1 as an example, the cited references, alone or in combination, do not disclose nor fairly suggest:

          Regarding claim 12, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “A gas analysis apparatus comprising ….an analyzer that is provided downstream of the hydrocarbon selective catalyst in the flow path to measure concentration of hydrocarbon components in the sample gas; and a temperature switching mechanism that switches temperature of the hydrocarbon selective catalyst, wherein the temperature switching mechanism heats the hydrocarbon selective catalyst to 200 to 250° C. to make the hydrocarbon selective catalyst serve as a non-methane non-ethane cutter that removes hydrocarbon components other than methane and ethane in the sample gas, and heats the hydrocarbon selective catalyst to 300° C. or more to make the hydrocarbon selective catalyst serve as a non-methane cutter that removes hydrocarbon components other than the methane in the sample gas” in combination with all other elements as claimed in claim 12.
     As to claim(s) 2-11 and 14-17, the claims are allowed as they further limit allowed claim 1.



Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/9/2022